DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/24/2021 has been entered. Claims 1-16, 18-19, 21-22 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (20120190467) in view of Voden (6939237), Molis (3372932), Owen (20090111595), and Boeckenhaupt (5465967).

 	Regarding claim 1, Liebl (Figures 1-6) teaches a cue comprising: a butt section, a joint collar and a shaft section terminating in a cue tip, the butt section having a bore having a length extending throughout an entire length of the butt section from a first end to a second end (Para. 0018-0019), the second end located at a distal end of the cue opposite the tip; a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the butt section from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate secured to the second end of the butt section, thereby securing the weight system in the support tube; and wherein the carrier and butt plate are removable as a single piece from the bore of the butt section.  
 	Liebl does not teach the second end having threads, a support tube secured in the bore of the butt section, having a tube length coextensive with the length of the bore and having a circular cross section; a weight system removably insertable into the support tube, a carrier length coextensive with the length of the support tube, the carrier slidably supporting one or more weights and two or more support washers thereon, wherein the one or more weights and the two or more washers may be set at different locations along the length of the carrier, the butt plate including threads that engage the threads at the second end of the butt section such that the butt plate is secured to the second end of the butt section.
 	Voden (Figures 1-8) teaches the second end having threads (Col. 2, Lines 48-61).

	Molis (Figures 1-7) teaches a carrier length (Fig. 3, Part No. 54) coextensive with the length of the butt section (13) and the support tube (70) from a first end to a second end (Col. 2, Lines 6-15 and Lines 33-45).
 	Boeckenhaupt (Figures 1-2) teaches a weight system removably insertable into the support tube, the carrier (Fig. 1-2, Part No. 9) slidably supporting one or more weights (14) and two or more support washers (19) thereon, wherein the one or more weights (14) and the two or more washers (19) may be set at different locations along the length of the carrier (Col. 8, Lines 21-29), the butt plate (7) including threads (Fig. 2, Part No. 23) that engage the threads (5) at the second end of the butt section such that the butt plate is secured to the second end of the butt section (Col. 7, Lines 25-37).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liebl with the second end having threads as taught by Voden as a means of providing a means of securing a weight system to a butt end of a pool cue (Voden: Col. 2, Lines 48-61), to provide Liebl with a support tube secured in the bore of the butt section as taught by Owen as a means of providing an inner core segment to a butt end or a pool cue (Owen: Para. 0051), to provide Liebl with a carrier length coextensive with the length of the butt section and the support tube from a first end to a second end as taught by Molis as a means of connecting portions of a cue stick together using an internal threaded carrier (Molis: Col. 2, Lines 6-15 and Lines 33-45), and to provide Liebl with a weight system removably insertable 


	Regarding claim 2, the modified Liebl (Figures 1-6) teaches a cue comprising: a butt section, a joint collar and a shaft section terminating in a cue tip, the butt section having a bore having a length extending throughout an entire length of the butt section from a first end to a second end (Para. 0018-0019).  
 	The modified Liebl does not teach the one or more weights include at least one recessed screw for securing each weight at a desired location along the length of the carrier. 
 	Molis (Figures 1-7) teaches the one or more weights include at least one recessed screw (71) for securing each weight at a desired location along the length of the carrier (54) (Col. 2, Lines 61-71).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the one or more weights include at least one recessed screw for securing each weight at a desired location along the length of the carrier as taught by Molis as a means of locking a weight at a desired position on a rod element/carrier of a pool cue (Molis: Col. 2, Lines 61-71).


	Regarding claim 5, the modified Liebl (Figures 1-6) teaches a cue comprising: a butt section, a joint collar and a shaft section terminating in a cue tip, the butt section 
 	The modified Liebl does not teach a connecting dowel is secured to a second end of the support tube, the connecting dowel connecting the butt section to the shaft section.  
 	Owen (Figures 1-6) teaches a connecting dowel (Fig. 1-2, Part No. 114) is secured to a second end of the support tube, the connecting dowel (114) connecting the butt section to the shaft section (Para. 0049).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the connecting dowel connecting the butt section to the shaft section as taught by Owen as a means of connecting a butt end to a shaft end of a pool cue (Owen: Para. 0049).


	Regarding claim 6, the modified Liebl (Figures 1-6) teaches a cue comprising: a butt section, a joint collar and a shaft section terminating in a cue tip, the butt section having a bore having a length extending throughout an entire length of the butt section from a first end to a second end (Para. 0018-0019), the second end located at a distal end of the cue opposite the tip.  
 	The modified Liebl does not teach the support tube has a threaded second end and the connecting dowel includes a threaded area wherein the threaded area of the 
	Owen (Figures 1-6) teaches the support tube has a threaded second end (Fig. 2 and 2A, Part No. 215) and the connecting dowel (Fig. 2 and 2A, Part No. 114) (Para. 0049) includes a threaded area wherein the threaded area (215) of the support tube receives the joint collar (112) (Para. 0045) and the threaded area of the connecting dowel (114) receives the shaft section (Para. 0049).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the support tube has a threaded second end and the connecting dowel includes a threaded area wherein the threaded area of the support tube receives the joint collar and the threaded area of the connecting dowel receives the shaft section as taught by Owen as a means of connecting a butt end to a shaft end of a pool cue (Owen: Para. 0049).


	Regarding claim 7, the modified Liebl (Figures 1-6) teaches a cue comprising: a butt section, a joint collar and a shaft section terminating in a cue tip, the butt section having a bore having a length extending throughout an entire length of the butt section from a first end to a second end (Para. 0018-0019), the second end located at a distal end of the cue opposite the tip.  
 	The modified Liebl does not teach the connecting dowel includes an unthreaded tenon extending from the threaded area that is received in the shaft section.  

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the connecting dowel includes an unthreaded tenon extending from the threaded area that is received in the shaft section as taught by Owen as a means of connecting a butt end to a shaft end of a pool cue (Owen: Para. 0049).


	Regarding claim 8, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the bore from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate secured to the second end of the butt section, thereby securing the weight system in the support tube; and wherein the carrier and butt plate are removable as a single piece from the bore of the butt section.  
 	The modified Liebl does not teach a distal end of the butt plate includes a bumper and wherein the butt plate includes an opening extending therethrough from a first end to a second end, the opening having a circular cross section at a second end for receiving the carrier of the weight system.  
 	Voden (Figures 1-8) teaches a distal end of the butt plate includes a bumper (18) and wherein the butt plate includes an opening (Fig. 5b, Part No. 22) extending 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with a distal end of the butt plate includes a bumper and wherein the butt plate includes an opening extending therethrough from a first end to a second end as taught by Voden as a means of attaching a carrier to a bumper at the butt end of a pool cue (Voden: Col. 2, Lines 44-61).


	Regarding claim 10, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the bore from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate secured to the second end of the butt section, thereby securing the weight system in the support tube; and wherein the carrier and butt plate are removable as a single piece from the bore of the butt section.  
 	The modified Liebl does not teach the weight system includes two or more weights.  
	Boeckenhaupt (Figures 1-2) teaches the weight system includes two or more weights (14) (Col. 8, Lines 21-29).



	Regarding claim 11, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the bore from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate secured to the second end of the butt section, thereby securing the weight system in the support tube; and wherein the carrier and butt plate are removable as a single piece from the bore of the butt section.  
 	The modified Liebl does not teach the weights are cylindrical and have a circular cross section that is smaller than the cross section of the support tube and the support washers are cylindrical and have a circular cross section that is smaller than the cross section of the support tube.  
	Boeckenhaupt (Figures 1-2) teaches the weights (14) (Col. 8, Lines 21-29) are cylindrical and have a circular cross section that is smaller than the cross section of the support tube and the support washers (19) are cylindrical and have a circular cross section that is smaller than the cross section of the support tube.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the weights are 


 	Regarding claim 21, the modified Liebl (Figures 1-6) teaches the joint collar is received on the support tube, thereby securing the joint collar to the butt section (Para. 0018-0019) (See figures 4-6).  
 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Voden, Molis, Owen, and Boeckenhaupt, further in view of Laube (3232613).

	Regarding claim 3, the modified Liebl (Figures 1-6) teaches the joint collar (Para. 0018) has an interior threaded surface (Para. 0019-0020).
 	The modified Liebl does not teach the support tube has a threaded second end extending proximal from the second end of the butt section; the threads of the second end of the support tube engaging with the threads on an interior surface of the joint collar.  
 	Laube (Figures 1-6) teaches the support tube has a threaded second end (74) (Col. 3, Lines 27-30) extending proximal from the second end of the butt section; the threads (74) of the second end of the support tube engaging with the threads (72) (Col. 3, Lines 27-30) on an interior surface of the joint collar (22).
.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Voden, Molis, Owen, and Boeckenhaupt, further in view of Cheng (20050079925).

	Regarding claim 4, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the bore from a first end to a second end.  
 	The modified Liebl does not teach the carrier includes a reference designation system extending the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier.  
 	The examiner notes that the claim recitation of “the carrier includes a reference designation system extending the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.
 	Cheng (Figures 1-16) teaches the carrier (22) includes a reference designation system (Para. 0025, 0063).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the carrier includes a reference designation system as taught by Cheng as a means of proving an insert with printed matter showing measurements on the insert (Cheng: Para. 0025, 0063).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Voden, Molis, Owen, and Boeckenhaupt, further in view of Jung (20060264266).

	Regarding claim 9, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018) having a carrier length coextensive with the length of the bore from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate secured to the second end of the butt section, thereby securing the weight system in the support tube; and wherein the carrier and butt plate are removable as a single piece from the bore of the butt section.  
 	The modified Liebl does not teach the opening of the butt plate at the first end has a hexagonal cross section.  
 	Voden (Figures 1-8) teaches the opening (22) of the butt plate at the first end has a circular cross section (Col. 2, Lines 44-61).
 	The examiner notes that the claim recitation of “the opening of the butt plate at the first end has a hexagonal cross section” is directed to the shape of the hole of the claimed apparatus. The shape/configuration of the claimed hole of the butt plate is a matter of choice which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
 	Jung (Figures 1-5) teaches the opening (17) of the butt plate at the first end has a hexagonal cross section (Para. 0023).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the butt plate includes an opening extending therethrough from a first end to a second end as taught by Voden as a means of attaching a carrier to a bumper at the butt end of a pool cue (Voden: Col. 2, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claims 12, 14, and 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Cheng, Boeckenhaupt, and Voden.

	Regarding claim 12, Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: a carrier (Para. 0018) having a length extending from a first end to a second end; - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	Liebl does not teach the carrier including a reference designation system; one or more weights slidably supported on the carrier; two or more support washers slidably supported on the carrier, the butt plate including an opening extending from the fist end to the second end, the opening having a circular cross section at a second end for receiving the carrier of the weight system; wherein the one or more weights and the two or more washers may be adjusted to different locations along the length of the carrier, and wherein reference designation system extending the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier.
	The examiner notes that the claim recitation of “the carrier includes a reference designation system, and wherein reference designation system extending the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship, where the functional relationship is new and unobvious (See: In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and the place of indicia on a carrier is not new and obvious so that the recited limitation is not given patentable weight.
	Cheng (Figures 1-16) teaches the carrier (22) includes a reference designation system (Para. 0025, 0063).
	Boeckenhaupt (Figures 1-2) teaches one or more weights (14) (Col. 8, Lines 21-29) slidably supported on the carrier; two or more support washers (19) slidably supported on the carrier (Col. 8, Lines 21-29), wherein the one or more weights (14) 
 	Voden (Figures 1-8) teaches the butt plate including an opening (Fig. 5b, Part No. 22) extending from the fist end to the second end, the opening (Fig. 5b, Part No. 22) having a circular cross section at a second end for receiving the carrier (20) of the weight system (Col. 2, Lines 44-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liebl with the carrier including a reference designation system as taught by Cheng as a means of proving an insert with printed matter showing measurements on the insert (Cheng: Para. 0025, 0063), to provide Liebl with one or more weights slidably supported on the carrier as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement (Abstract, Lines 1-11), and to provide Liebl with the butt plate including an opening extending from the fist end to the second end as taught by Voden as a means of force fitting a carrier/rod to a butt plate of a pool cue (Voden: Col. 2, Lines 44-61).


	Regarding claim 14, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	The modified Liebl does not teach a distal end of the butt plate includes a bumper. 

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with a distal end of the butt plate includes a bumper as taught by Voden as a means of simple substitution of one known element (a butt plate for a butt end of a pool cue) for another (a butt plate having a bumper and attached to a butt end of a pool cue) to obtain predictable results (a butt plate for a pool cue) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 16, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: a carrier (Para. 0018) having a length extending from a first end to a second end; - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	The modified Liebl does not teach the system includes two or more weights. 
	Boeckenhaupt (Figures 1-2) teaches the system includes two or more weights (14) (Col. 8, Lines 21-29).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the system includes two or more weights as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement (Abstract, Lines 1-11).

  
	Regarding claim 18, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: a carrier (Para. 0018) having a length extending from a first end to a second end; - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	The modified Liebl does not teach the weights are cylindrical and have different lengths and weights.  
	Voden (Figures 1-8) teaches the weights (Fig. 1, Part No. 12) are cylindrical and have different lengths and weights (See figures 1-4) (Col. 2, Lines 44-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the weights are cylindrical and have different lengths and weights as taught by Voden as a means of adding weights to a butt end of a pool cue (Voden: Col. 2, Lines 44-61).


	Regarding claim 19, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: a carrier (Para. 0018) having a length extending from a first end to a second end; - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	The modified Liebl does not teach the system includes two or more weights.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the system includes two or more weights as taught by Boeckenhaupt as a means of providing a weighting assembly for an athletic implement (Abstract, Lines 1-11).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Cheng, Boeckenhaupt, and Voden, further in view of Molis.

	Regarding claim 13, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: a carrier (Para. 0018) having a length extending from a first end to a second end- 11-.  
 	The modified Liebl does not teach the one or more weights include at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier.  
	Molis (Figures 1-7) teaches the one or more weights include at least one recessed screw (71) for moving and securing each weight at a desired location along the length of the carrier (54) (Col. 2, Lines 61-71).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the one or more weights include at least one recessed screw for moving and securing each weight at a desired location along the length of the carrier as taught by Molis as a means of locking a .
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Cheng, Boeckenhaupt, and Voden, further in view of Jung.

	Regarding claim 15, the modified Liebl (Figures 1-6) teaches a weight system for a cue used in billiards games, the weight system comprising: - 11-a butt plate (Para. 0019) secured to the first end of the carrier, the butt plate (Para. 0019) having a first end and a second end.  
 	The modified Liebl does not teach opening of the butt plate at a first end has a hexagonal cross section.  
	Voden (Figures 1-8) teaches opening (22) of the butt plate at the first end has a circular cross section (Col. 2, Lines 44-61).
	The examiner notes that the claim recitation of “the opening of the butt plate at the first end has a hexagonal cross section” is directed to the shape of the hole of the claimed apparatus. The shape/configuration of the claimed hole of the butt plate is a matter of choice which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
 	Jung (Figures 1-5) teaches the opening (17) of the butt plate at the first end has a hexagonal cross section (Para. 0023).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liebl with the butt plate includes an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liebl in view of Voden, Owen, and Boeckenhaupt, further in view of Kuo (20050043107).

	Regarding claim 22, the modified Liebl (Figures 1-6) teaches a cue comprising: a weight system removably insertable into the bore, the weight system including a carrier (Para. 0018-0019) having a carrier length coextensive with the length of the bore from a first end to a second end, the weight system further including a butt plate (Para. 0019) secured to the first end of the carrier (See figures 4-6).
 	The modified Liebl does not teach the carrier and butt plate are removable from the tube of the butt section without decoupling the butt section from the joint collar and the shaft section.
 	Kuo (Figures 1-6) teaches the carrier (Fig. 1, Part No. 28) and butt plate (Fig. 1, Part No. 36) (Para. 0016) are removable from the tube of the butt section (Fig. 1, Part No. 14) without decoupling the butt section from the joint collar and the shaft section (Fig. 1, Part No. 12) (Para. 0018).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/24/2021 (directed to claims 12-16, 08-19, 21-22) have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the recitation in claim 12 of “a carrier having a length extending from a first end to a second end and including a reference designation system; and wherein reference designation system extending the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier” should be given patentable weight, it is noted that the recited limitation is directed to printed matter. To be given patentable weight, the printed matter In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)). Where a product merely serves as a support for printed matter, no functional relationship exists. An example of a product merely serving as support for printed is a set of dice having printed matter on the dice (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955)). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In the instant case, the examiner notes that there is no new feature of physical structure and no new relation of printed matter to physical structure (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864; In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009)) as the product (carrier) merely serves as support for the printed matter (the reference designation system), and to place indicia on a carrier is not new and unobvious so that the recited limitation is not given patentable weight.

 	Regarding applicant’s argument that the prior art of Cheng does not teach the recitation in claim 12 of “a reference designation system,” it is noted that Cheng (Figures 1-16) teaches the carrier (22) includes a reference designation system (Para. 0025, 0063). It is noted that Cheng teaches a reference designation system along the length of the carrier as claimed.



 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711